DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Goetz (US 2019/0282399).
Regarding claim 1, Goetz discloses an ophthalmic lens (see Fig 1) configured to provide an identification tag using ultrasound (Para [0053]) comprising: an ultrasound module (see Fig 4; ultrasound module 435) including at least one processor (Para [0053]; ophthalmic lens may comprise sub controllers each coupled with individual transducers) and at least one transducer (Para [0044]; module 435 contains at least one transducer), said ultrasound module configured to propagate and receive sound pressure waves (Para 
Regarding claim 2, Goetz further discloses the ophthalmic lens systems (see Fig 1) according to claim 1, wherein said ophthalmic lens is a contact lens (see Fig 1; Para [0025]; lens 151 is a contact lens). 
Regarding claim 3, Goetz further discloses the ophthalmic lens systems (see Fig 1) according to claim 1, wherein said ophthalmic lens is an intraocular lens (see Fig 1; Para [0025]; lens 153 is an intraocular lens). 
Regarding claim 4, Goetz further discloses the system (see Fig 1) according to claim 1, said identification module including a non-volatile memory having the data (see Fig 4; Para [0052]; memory 485 is non-volatile and stores data from identification module circuitry). 
Regarding claim 5, Goetz further discloses the system (see Fig 1) according to claim 4, wherein said non-volatile memory is at least one of an electrically erasable programmable memory, a one-time programmable memory, a magneto resistive running application memory, a ferro-magnetic running application memory, a flash memory, a read-only  
Regarding claim 7, Goetz further discloses the system (see Fig 1) according to claim 1, wherein said at least one transducer includes a piezoelectric transducer (see Fig 1; Para [0019]; ultrasonic transducer is piezoelectric); and said power source 420 includes an energy harvester module 455 in electrical communication with said piezoelectric transducer (see Fig 4; energy harvester 455 in electrical communication with transducer 435), said energy harvester module having a voltage rectifier (see Fig 4; Para [0050]; charging circuitry 460 includes rectifier), and a power storage device 465 in electrical communication with said voltage rectifier (see Fig 4; Para [0050]; battery 465 in electrical communication with voltage rectifier). 
Regarding claim 8, Goetz further discloses the system according (see Fig 1) to claim 7, wherein said power storage device includes a capacitor (see Fig 4; Para [0055]; energy storage may contain capacitor).
Regarding claim 9, Goetz further discloses the system (see Fig 1) according to claim 7, wherein said power storage device includes a battery (see Fig 4; Para [0055]; 465 is a battery). 
Regarding claim 11, Goetz further discloses the system (see Fig 1) according to claim 1, wherein said ultrasound module (see Fig 1; transducers 101-A/B/C/D) is configured to propagate the sound pressure wave at a frequency above 20 kilohertz (see Fig 1; Para [0030]; ultrasonic pressure waves propagated at range of 5-20 MHz). 
Regarding claim 12, Goetz further discloses the system (see Fig 1) according to claim 1, wherein said ultrasound module (see Fig 1; transducers 101-A/B/C/D) is configured to receive sound pressure waves at a frequency greater than 20 kilohertz (see Fig 1; Para [0030]; ultrasonic pressure waves of 5-20 MHz can be received by the ultrasonic transducers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Gundan (US 2014/0062672).
Regarding claim 6, Goetz discloses the system according to claim 1, but fails to disclose wherein said identification module further includes an envelope detector configured to gate the identification module; and an amplitude modulator configured to generate a digital signal embodying an identification tag. Goetz and Gundan are related because both teach a system providing an identification tag. 
Goetz in view of Gundan discloses the system (see Fig 11), wherein said identification module (Fig 11, tag) further includes an envelope detector configured to gate the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goetz with wherein said identification module further includes an envelope detector configured to gate the identification module; and an amplitude modulator configured to generate a digital signal embodying an identification tag of Gundan for the purpose of improving the signal embodying an identification tag by proper identification of a received signal and proper generation of a transmitted identification signal.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Perry (US 9,831,920).
Regarding claim 10, Goetz discloses the system according to claim 7, wherein said power source includes an energy harvester module in electrical communication with said ultrasound module. Goetz does not disclose wherein said energy harvester module is configured to receive at least one sound pressure wave having a sound pressure level greater than 1 millipascal. Goetz and Perry are related because both teach a system comprising at least one ultrasonic transducer for power harvesting. 
Goetz in view of Perry discloses the system (see Fig 1) wherein said energy harvester module 108 is configured to receive at least one sound pressure wave having a sound pressure level greater than 1 millipascal (see Fig 1; Col 2, lines 53-67; module configured to receive 155dB wave equivalent to 1124 pascals which is greater than 1 millipascal). 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Hodges, JR (US 2017/0208375).
Regarding claim 13, Goetz discloses the system according to claim 1 (see Fig 4), wherein said power source 420 includes an energy harvester module 455; and wherein said ultrasound module 435 is configured to receive from said amplitude modulator of said identification module 480 the data to control output of said at least one transducer (see Fig 4; Para [0044]; ultrasound unit receives data from identification module).
Goetz does not disclose wherein said identification module includes an envelope detector in electrical communication with said energy harvester module, an amplitude modulator in electrical communication with said envelope detector, a non-volatile memory in electrical communication with said envelope detector and said amplitude modulator. Goetz and Hodges, JR are related because both disclose a system for acting as an identification tag.
Goetz in view of Hodges, JR discloses the system (see Fig 3) wherein said identification module 319 includes an envelope detector (see Fig 3; Para [0047]; envelope detector part of energy harvesting mechanism 321) in electrical communication with said energy harvester module (see Fig 3; Para [0047]; envelope directly communicates with harvester 321 as a component of the module), an amplitude modulator (see Fig 3; Para [0047]; 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goetz with wherein said identification module includes an envelope detector in electrical communication with said energy harvester module, an amplitude modulator in electrical communication with said envelope detector, a non-volatile memory in electrical communication with said envelope detector and said amplitude modulator of Hodges, JR for the purpose of improving the signal embodying an identification tag by proper identification of a received signal and proper generation of a transmitted identification signal.  
Claims 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Shepard (US 10,898,168).
Regarding claim 14, Goetz discloses a method for providing an identification tag using an ophthalmic lens system (Para [0053]; see Fig 4) including a transducer 435, an energy harvester 455, an identification module 480 in electrical communication with the energy harvester module (see Fig 4; energy harvester module in communication with identification module), and a driver module 470 in electrical communication with the energy harvester 455 and the identification module 480 (see Fig 4; driver module in electrical communication with the energy harvester and identification).

Shepard discloses a method for providing an identification tag using an implantable electric device (see Fig 3), the method comprising: receiving an ultrasound pressure wave embodying a read signal from an external source by the ultrasound transducer (see Fig 1; ultrasonic signals are received by transducer and converted into an AC signal); generating a voltage by the energy harvester in response to the received ultrasound pressure wave (see Fig 3; AC signal is converted by pump 320 into a DC voltage); powering the identification module with the generated voltage (see Fig 3; relaxation oscillator is powered by generated voltage); transmitting a data signal representing an identification tag for the ophthalmic lens by the identification module to the driver module (see Fig 3; Col 6, lines 19-51; signal transmitted by oscillator to modulator represents an identification signal); and driving with the driver module 340 the transducer 310 to propagate a sound pressure wave embodying a message communicating the identification tag (see Fig 3; Col 6, lines 19-51; modulator alters propagated pressure wave to embody a message communicating the identification tag). 

Regarding claim 15, Goetz in view of Shepard further disclose the method (see Fig 4) according to claim 14, wherein said identification tag includes a unique identifier for the ophthalmic lens (Para [0053]; lens contains communication logic that operates RFID tag that is unique to the ophthalmic lens).  
Regarding claim 17, Goetz in view of Shepard further disclose the method (see Fig 4) according to claim 14, wherein the ophthalmic lens is a contact lens (see Fig 1; Para [0025]; lens 151 is a contact lens). 
Regarding claim 18, Goetz in view of Shepard further disclose the method (see Fig 4) according to claim 14, wherein the ophthalmic lens is an intraocular lens (see Fig 1; Para [0025]; lens 153 is an intraocular lens). 
Regarding claim 20, Goetz in view of Shepard further disclose the method (see Fig 4) according to claim 14, wherein the ophthalmic lens is a contact lens or an intraocular lens (see Fig 1; Para [0025]; lens 153 is an intraocular lens and lens 151 is a contact lens).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Shepard (US 10,898,168) in further view of Bandy (US 2004/0111338). 
Regarding claim 16, Goetz in view of Shepard discloses the method according to claim 14, the method further comprising: propagating an ultrasound pressure wave embodying an identification tag by an identification generator 130 (see Fig 1; ultrasound waves are propagated by scan head 130 that embody an identification tag); receiving the ultrasound pressure wave embodying the identification tag at the transducer 310 of the ophthalmic lens (see Fig 3; ultrasound wave embodying tag received by transducer 310); generating a voltage by the energy harvester 320 (see Fig 3; Col 5, lines 57-67; AC signal converted into a DC voltage) in response to the received ultrasound pressure wave embodying the identification tag (see Fig 3; Col 5, lines 57-67; voltage created in response to received ultrasound pressure wave); powering the identification module 320 in response to the received ultrasound pressure wave embodying the identification tag (see Fig 3; dc voltage acquired from ultrasound pressure wave used to power module 320).
Goetz in view of Shepard does not disclose wherein the identification module further includes a pulse detector and a non-volatile memory configured to store and retrieve data, the method further comprising: serially decoding the identification tag by the pulse detector of the identification module; and encoding the identification tag by the pulse detector of the identification module and encoding the identification tag to the non-volatile memory by the identification module. Goetz in view of Shepard and Bandy are related because both teach a method for providing identification tags. 
Bandy discloses the method (see Fig 5) wherein the identification module (see Fig 1, 104) further includes a pulse detector (see Fig 4, 418) and a non-volatile memory 424 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goetz in view of Shepard with wherein the identification module further includes a pulse detector and a non-volatile memory configured to store and retrieve data, the method further comprising: serially decoding the identification tag by the pulse detector of the identification module; and encoding the identification tag by the pulse detector of the identification module and encoding the identification tag to the non-volatile memory by the identification module of Bandy for the purpose of improving the identification capabilities of the system by adequate decoding and storage of an identification tag.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Shepard (US 10,898,168) in further view of Zimmerman (US 2009/0237223). 
Regarding claim 19, Goetz discloses a method (see Fig 8) using an ophthalmic lens system (see Fig 1) including an ultrasound transducer (see Fig 1; transducers 101-A, B, C, D), an energy harvester (see Fig 4, 455 energy harvester) having a rectifier and a capacitor (see Fig 4; charging circuity 460 includes rectifier and capacitor), an identification module (see Fig 4; 480 communication logic in controller 425 acts as 
Goetz does not disclose a method for assigning an identification tag including an identification module including a pulse detector and a pattern modulator, the method comprising: propagating an ultrasound pressure wave embodying an identification tag by an identification generator; receiving the ultrasound pressure wave embodying the identification tag at the ultrasound transducer of the ophthalmic lens; generating a voltage by the energy harvester in response to the received ultrasound pressure wave; powering the identification module in response to the received ultrasound pressure wave; serially decoding the identification tag by the pulse detector of the identification module; and encoding the identification tag to the non-volatile memory by the identification module. Goetz and Shepard are related because both teach ultrasound systems with identification means. 
Goetz in view of Shepard discloses a method (see Fig 3) for powering an in vivo system through the use of ultrasound means (see Fig 3; Col 5, lines 36-56) including an identification module including a pattern modulator (see Fig 3; identification module comprising relaxation oscillator 330 and modulator 340), the method comprising: 

Goetz in view of Shepard in further view of Zimmerman discloses a method for assigning an identification tag (see Fig 4) including an identification module (see Fig 3; 320 module includes means for identification) including a pulse detector (see Fig 3; Para [0024]; logic functions of tag circuitry interpreted as pulse detector), the method comprising: serially decoding (see Fig 4; 465 tag receives data) the identification tag by the pulse detector (see Fig 3; Para [0024]; logic functions processes received encoded signals) of the identification module (see Fig 3); and encoding the identification tag to the non-volatile memory (see Fig 4; 465 data is written/encoded into the non-volatile memory) by the identification module (see Fig 3; 320 module accomplishes the task). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goetz in view of Shepard with a method for assigning an identification tag including an identification module including a pulse detector, the method comprising: serially decoding the identification tag by the pulse detector of the identification module; and encoding the identification tag to the non-volatile memory by the identification module of Zimmerman for the purpose of improving the communication capabilities of the device by proper decoding and writing of id tag onto tag memory.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872